Citation Nr: 1748851	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for cervical spine osteoarthritis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the Army from February 1979 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which effectuated an April 2010 Board decision granting service connection for osteoarthritis of the cervical spine.  The RO assigned an initial 10 percent rating for the Veteran's cervical spine disability effective December 20, 2002, the date of receipt of his claim.  

In June 2015, the Board remanded the matter for additional evidentiary development.  A Supplemental Statement of the Case (SSOC) was issued in March 2017.  As set forth in more detail below, the SSOC list the issue on appeal as entitlement to an initial rating in excess of 20 percent for the Veteran's cervical spine disability.  It appears that this may be a typographical error.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that another remand is required in order to comply with the June 2015 remand directive to afford the appellant a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the appellant is incarcerated in a state facility in Florida.  According to his attorney, his expected release date is in August 2019.  Although he is currently incarcerated, the U.S. Court of Appeals for Veterans Claims (Court) has held that an incarcerated veteran must be accorded the same assistance as his fellow law-abiding veterans.  See Wood v. Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 Vet. App. 185 (2002).  Although VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at a VA medical facility, VA's duty to assist an incarcerated veteran extends, if necessary, to (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  Although the March 2017 SSOC indicates that VA personnel were unable to perform an examination at the correctional facility due to staffing issues, it is not clear that all procedures were followed.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also M21-1MR, Part III, Subpart iv.3.F.2.d (outlining procedures for incarcerated veterans).  Given the evidence of record, this must be accomplished on remand.  This is in keeping with the request of the Veteran's attorney, as set forth in a March 2017 letter.  

It is possible that some or all of the procedures may not be possible based on the laws of a particular state.  If so, documentation of the efforts to schedule and conduct the examination must be associated with the claims file.  

Compliance with remand directives by the originating agency is not optional or discretionary.  The Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that the appellant's cervical spine osteoarthritis is rated at 10 percent.  However, the March 2017 SSOC states that the issue is entitlement to a rating in excess of 20 percent.  It appears that this may be a typographical error, as there is no rating decision in the claims file that was issued between the June 2015 Board remand and the March 2017 SSOC which raised the appellant's disability rating.  This should be addressed by the RO upon remand.


Accordingly, the case is REMANDED for the following action:

1.  Undertake the necessary measures to schedule the appellant for a medical examination for his cervical spine osteoarthritis by an appropriate medical professional.  

If the appellant remains incarcerated, confer with prison authorities to determine whether the appellant may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.F.2.d.  If that is not possible, the appellant may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ must document all of its attempts to coordinate with prison officials in order to obtain the requested examination.

Regardless of the location, access to the Veteran's claims file should be made available to the examiner for review in connection with the examination.  

The examiner should identify all symptomatology and pathology associated with the service-connected cervical spine disability, to include arthritis, limitation of motion, or neurological impairment, and comment on the severity of those manifestations.

If arthritis and limitation of motion is identified, the examination report should include range of motion in degrees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from flare-ups, painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any flare-ups, painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should identify any neurological manifestations of the service-connected cervical spine disability and characterize that manifestation as mild, moderate, moderately severe, or severe.

The examiner should comment on any incapacitating episodes (i.e., a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) associated with the cervical spine disability.  If the appellant has incapacitating episodes, the examiner should specify the frequency of those episodes.  

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should specifically address whether the reference to a rating in excess of 20 percent in the March 2017 SSOC was a typographical error.

If the benefits sought are not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




